Case: 21-30546     Document: 00516267490         Page: 1     Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 5, 2022
                                  No. 21-30546
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Billy Ray Jones,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 1:20-CR-241-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Billy Ray Jones appeals his within-Guidelines sentence of 57 months
   of imprisonment following his guilty plea conviction for possession of a
   firearm by a felon, in violation of 18 U.S.C. § 922(g)(1). He contends that
   the district court erred by applying an enhanced base offense level of 20


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30546      Document: 00516267490          Page: 2    Date Filed: 04/05/2022




                                    No. 21-30546


   because the offense involved silencers (U.S.S.G. § 2K2.1(a)(4)(B)) and by
   applying a two-level enhancement for possession of three to seven firearms
   (§ 2K2.1(b)(1)(A)). We review the district court’s “application of the
   Guidelines de novo and [its] factual findings—along with the reasonable
   inferences drawn from those facts—for clear error.”           United States v.
   Alcantar, 733 F.3d 143, 146 (5th Cir. 2013). “A factual finding is not clearly
   erroneous if it is plausible in light of the record as a whole.” Id. (internal
   quotation marks and citation omitted).
          Although Jones concedes that he possessed two firearms, he argues
   that both enhancements were inappropriate because his possession of the
   additional firearms and the silencers found in the bedroom closet was never
   established. “Possession of a firearm may be actual or constructive.” United
   States v. Hagman, 740 F.3d 1044, 1048 (5th Cir. 2014). Where, as here, joint
   occupancy is an issue, we “will find constructive possession only when there
   is some evidence supporting at least a plausible inference that the defendant
   had knowledge of and access to the illegal item.” United States v. Meza, 701
   F.3d 411, 419 (5th Cir. 2012) (internal quotation marks, citation, and
   emphasis omitted). We employ a “common sense, fact-specific approach.”
   Id. (internal quotation marks and citation omitted).
          Here, such a common sense, fact-based approach supports the district
   court’s finding that Jones had constructive possession of the other firearms
   and the silencers. These items were located inside of a closet in a bedroom
   that he shared with his girlfriend. There is nothing in the record that suggests
   these firearms were inaccessible to him, were deliberately hidden from view,
   or belonged to his girlfriend. Cf. United States v. Mergerson, 4 F.3d 337, 348-
   49 (5th Cir. 1993). The fact that other items belonging to Jones were found
   inside the closet, such as his clothing, wallet, and identification, supports an
   inference that he had access to and actually had been inside of the closet. In
   addition, a shotgun that he admitted purchasing was found there, further



                                          2
Case: 21-30546      Document: 00516267490          Page: 3    Date Filed: 04/05/2022




                                    No. 21-30546


   supporting an inference that he had access to the closet and knowledge of its
   contents. Inside the closet, several of the firearms were clearly visible,
   including the silencers. See United States v. Fields, 72 F.3d 1200, 1211-12 (5th
   Cir. 1996).   Finally, Jones was seen possessing a rifle that later was
   determined to fit the silencers, which supports an inference that he knew
   what those items were and their intended purpose.
          Thus, it is plausible that Jones had knowledge of and access to the
   firearms that were located in the bedroom closet, including the silencers. See
   Meza, 701 F.3d at 419. As a result, the application of the enhancements found
   at § 2K2.1(a)(4)(B) and § 2K2.1(b)(1)(A) was not clearly erroneous. See
   Alcantar, 733 F.3d at 146.
          AFFIRMED.




                                          3